DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest wherein implanting the dopant atoms into at least one of the plurality of semiconductor layers comprises partly covering the second plurality of trenches in the edge region during an implantation process as recited within the context of claim 1.
DE 102007026745 A1 to Sedlmaeier et al discloses forming a plurality of semiconductor layers one on top of the other (Fig. 22); and in each of the plurality of semiconductor layers and before forming a respective next one of the plurality of semiconductor layers, forming a plurality of trenches (Figs. 6, 12 and 17) and implanting dopant atoms into a first sidewall and a second sidewall of each of the plurality of trenches (Figs. 7, 13-14 and 18-19). 
US 20180019132 A1 to Mauder et al. forming a plurality of semiconductor layers one on top of the other (Figs. 1E-1F); and in each of the plurality of semiconductor layers and before forming a respective next one of the plurality of semiconductor layers, forming a plurality of trenches (Fig. 1F) and implanting dopant atoms into a first sidewall and a second sidewall of each of the plurality of trenches (Figs. 1C-1F). 
US 6040600 A to Uenishi et al. discloses forming trenches (7a) and implanting sidewalls of said trenches (Figs. 8-9) in a semiconductor device.
None of the prior art of record discloses or suggest the claimed invention of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.